UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51891 INTERNATIONAL STEM CELL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5950 Priestly Drive
